Citation Nr: 0948487	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-35 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss related to his 
military service.

2.  The Veteran does not have tinnitus related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2008, October 2008, and February 2009.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and provided an audiological evaluation in furtherance of his 
claim.  A VA examination with respect to hearing loss and 
tinnitus was obtained in February 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate, as it considered 
the STRs, and the Veteran's lay statements regarding in-
service noise exposure, the date of onset of his tinnitus, 
and his allegations regarding continuity of symptomatology of 
his hearing problems since service.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues of hearing 
loss and tinnitus has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection

The Veteran contends that his hearing loss and tinnitus are 
the result of acoustic trauma while serving as an aviation 
metal smith in the Navy.  Specifically, the Veteran stated 
that his primary duty was aircraft maintenance, welding, and 
sheet metal work.  He stated that in 1944, while serving on 
one of the islands in the South Pacific, an ammunition ship 
exploded; and also recounted an incident where he ruptured 
his right eardrum when he walked by three anti-aircraft guns 
just as they fired.  He noted that immediately following this 
incident, he was treated aboard ship, and stated that he had 
experienced problems with his ears since this incident.  The 
Veteran noted that his hearing loss and tinnitus both began 
in 1946.  See October 2007 Application for Compensation.

The Veteran's DD Form 214 noted that he served in the Navy 
Aviation Repair Unit, and was an aviation metal smith.  The 
Veteran's main civilian occupation was noted to be a sheet 
metal worker for aircraft.

The Veteran's January 1943 entrance examination noted a 
healed perforation of the right ear drum, and showed a 
whispered voice examination which revealed normal hearing 
acuity of 15/15.  A February 1946 discharge examination also 
revealed normal hearing acuity of 15/15.

The February 2008 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
60
75
80
LEFT
45
55
95
100
105

Puretone threshold averages were 70 decibels for the right 
ear, and 89 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 54 percent in the left ear.  The audiologist 
diagnosed the Veteran with mixed severe to profound hearing 
loss in the right ear, and sensorineural mild to profound 
hearing loss in the left ear.  The examiner noted that the 
Veteran's military occupational specialty (MOS) was an 
aircraft mechanic, and that his post-military noise exposure 
included sheet metal work for 55 years, and his recreational 
noise exposure included rifle hunting.  The examiner noted 
that the Veteran's entrance examination reported a healed 
tympanic membrane perforation prior to entry into the 
military, and noted that although the Veteran reported 
sustaining a tympanic membrane perforation during active 
duty, and multiple ear infections, such problems were not 
confirmed in the STRs.  At this examination, the Veteran 
reported a history of bilateral tinnitus, noting that it was 
occasional, occurring about once per week, and was worse in 
the right ear, and stated that the onset of his tinnitus was 
during active duty.  On the question of whether the Veteran's 
currently diagnosed hearing loss and tinnitus were related to 
military service, the examiner opined that the Veteran's 
hearing loss and tinnitus were less likely as not (less than 
50/50 probability) caused by or a result of acoustic trauma 
during military service.  The examiner explained that the 
Veteran's entrance and separation evaluations revealed normal 
hearing to the whisper test, and reasoned that the Veteran 
had a significant post-military history of noise exposure, 
including sheet metal work for 55 years and rifle hunting.  
Additionally, the examiner noted that the Veteran had a 
history of tympanic membrane perforation prior to active 
duty, and explained that the history of tympanic membrane 
perforation, the Veteran's report of multiple ear infections 
and the mixed hearing loss component indicated that the 
hearing loss was not attributable entirely to noise.  The 
examiner also noted that tinnitus was occasional, occurring 
once per week, and was greater in the right ear.  The 
audiologist opined that the evaluation revealed a mixed 
hearing loss in the right ear which might be the source of 
the Veteran's tinnitus.

The record also includes an April 2008 private medical 
opinion from J.D., MS, CCC-A, of Hometown Hearing and 
Audiology, Inc.  J.D. diagnosed the Veteran with moderate to 
profound sensorineural hearing loss bilaterally, stating that 
it was her preliminary opinion that it was more likely than 
not that the Veteran's tinnitus and hearing loss were related 
to his noise exposure while serving in the military due to 
the onset of tinnitus and acoustic trauma.  J.D. noted that 
while taking the Veteran's case history, he reported a 
history of noise exposure while serving in the military, 
noting that he was a metal smith and welder, and reported 
acoustic trauma from walking next to an anti-aircraft gun as 
it was going off, resulting in a perforated eardrum, tinnitus 
and a bleeding ear.  J.D. also noted that the Veteran 
reported having tinnitus in both ears which began during his 
military tour.  A whisper test was performed and considered 
normal for his entrance and exit examination, which gave no 
frequency specific information.  J.D. noted that his post-
military occupations including being a sheet metal worker and 
doing some hunting.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system) may be presumed 
to have been incurred in or aggravated by active military 
service if shown to a compensable degree within one year of 
separation from qualifying active service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the record shows evidence of subjective complaints of 
tinnitus, and a current hearing disability-specifically, 
bilateral moderate to profound sensorineural hearing loss 
(see April 2008 examination by J.D.).  However, the STRs are 
negative for complaints or treatment related to hearing loss 
or tinnitus, and in fact, the January 1943 entrance 
examination and the February 1946 discharge examination, both 
contained whispered voice examinations which revealed normal 
hearing acuity of 15/15.  Although the Veteran noted that he 
was treated aboard his ship after perforating his eardrum 
while walking in front of three anti-aircraft guns when they 
fired, treatment resulting from this incident is not 
documented in the STRs; nor do the STRs show evidence of a 
ruptured right eardrum during military service.  Regarding 
continuity of symptomatology, the Veteran alleges that he has 
experienced hearing loss and tinnitus ever since he ruptured 
his right eardrum while standing in front of guns as they 
exploded.  However, there is no documented evidence of 
complaints or treatment related to hearing loss until the 
Veteran was afforded a VA examination in February 2008 in 
connection with his claim for service connection.  The 
Veteran first expressed subjective complaints of tinnitus in 
October 2007 when he filed his claim.  Although the Board has 
considered the Veteran's lay statements regarding an in-
service incident where he ruptured his right eardrum after 
walking too close to exploding anti-aircraft guns, and his 
contentions that he has experienced difficulty hearing and 
tinnitus ever since service, the Board notes that the 
Veteran's contentions regarding an in-service incident 
involving a ruptured eardrum, and problems with hearing 
acuity and tinnitus since that time, are not supported by the 
evidence of record which is silent for in-service evidence of 
hearing loss or tinnitus or post-service difficulties until 
2007, decades after discharge.

In terms of establishing a nexus to military service, the 
February 2008 VA examiner opined that the Veteran's hearing 
loss and tinnitus were less likely as not caused by or the 
result of acoustic trauma during military service.  He 
explained that the Veteran's entrance and separation 
evaluations revealed normal hearing to the whisper test, and 
that although the Veteran reported sustaining a tympanic 
membrane perforation, and multiple ear infections while on 
active duty, neither problem was documented in the STRs.  The 
examiner reasoned that the Veteran's post-military service 
noise exposure including sheet metal work for 55 years, and 
rifle hunting, also weighed against in-service incurrence of 
hearing loss and tinnitus caused by acoustic trauma.  Lastly, 
the examiner explained that the history of tympanic membrane 
perforation prior to active duty, the Veteran's report of 
multiple ear infections and the mixed hearing loss component 
of the Veteran's hearing loss, suggested that the Veteran's 
current hearing loss was not attributable entirely to noise.  
The audiologist noted that the mixed hearing loss in the 
right ear might be the source of the Veteran's tinnitus.

Although an April 2008 audiologist, J.D., opined that it was 
her preliminary opinion that it was more likely than not that 
the Veteran's tinnitus and hearing loss were related to his 
noise exposure while serving in the military, the Board notes 
that this opinion was in part, based on the premise that the 
Veteran sustained a perforated eardrum during military 
service when an anti-aircraft gun fired right next to him.  
Further, J.D. did not offer an explanation for the lack of 
documentation in the STRs of hearing loss or tinnitus during 
military service, and although she stated that the whispered 
voice tests were normal at entrance and discharge, her only 
explanation was that a whispered test gives no frequency 
specific information.  Lastly, although J.D. noted that the 
Veteran's post-service noise exposure included an occupation 
as a sheet metal worker, and recreational hunting, she did 
not explain or comment on how this post-service noise 
exposure affected her opinion that the Veteran incurred his 
hearing loss and tinnitus while on active duty.  
Additionally, J.D. offered her assessment regarding a nexus 
to service as a "preliminary" opinion, suggesting that she 
had not come to a final assessment.  Whether her assessment 
would differ had she examined all the STRs, including the 
entrance examination showing a healed right tympanic membrane 
perforation, is not evident; however, because she did not 
apparently know of the entrance examination finding regarding 
the right drum, and because the VA examiner not only 
addressed both in-service and post-service histories, the 
Board gives greater weight to the VA opinion.

The Board notes that the thoroughness and detail of a medical 
opinion are important factors in assessing the probative 
value of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-499 (2000).  In this regard, the Board finds that J.D.'s 
April 2008 opinion is entitled to less weight than the 
February 2008 VA audiologist's opinion because J.D. did not 
fully explain her medical opinion, and it is unclear whether 
her opinion was based on an accurate factual premise which 
considered the Veteran's entire medical history.  
Specifically, although the Veteran's representative stated 
that the private audiologist reviewed the STRs, in addition 
to the February 2008 VA examiner's opinion, J.D. used 
evidence of an in-service perforated eardrum, tinnitus and a 
bleeding ear to support her assertion that the Veteran's 
current hearing loss and tinnitus were related to noise 
exposure in the military.  However, evidence of a perforated 
eardrum, tinnitus and a bleeding ear are not shown in the 
STRs, except for the note of a healed perforation noted in 
January 1943.   J.D. also did not refute or take into account 
the February 2008 VA examiner's opinion, as the Veteran's 
representative suggested.  In summary, as noted above, the 
medical evidence does not otherwise show, as J.D. suggested, 
that the Veteran's current hearing loss and tinnitus began in 
service or that his hearing loss and tinnitus are 
attributable to in-service acoustic trauma.  Consequently, 
the Board gives greater evidentiary weight to the February 
2008 VA opinion, which considered the Veteran's lay 
statements, and was detailed, thorough, and supported by a 
review of the record.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until decades after service.  A presumption of 
service incurrence consequently may not be made.  38 C.F.R. 
§§ 3.307, 3.309.

In deciding these issues, the Board has considered the 
benefit-of-the-doubt doctrine, but finds that the record does 
not provide even an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against these service 
connection claims.  




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


